UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended April 30, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year Since inception 1 6-months 1-year 5-year 10-year Since inception 1 Class A –11.98 0.32 — 6.77 2.67 –11.98 1.60 — 77.30 Class B –12.60 0.26 — 6.80 2.64 –12.60 1.30 — 77.72 Class C –8.97 0.68 — 6.75 6.63 –8.97 3.44 — 77.04 Class I 2 –6.94 1.78 — 7.83 8.29 –6.94 9.21 — 93.23 Performance figures assume all dividends have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-13 for Class A, Class B, Class C and Class I shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Class I Net (%) 1.45 2.15 2.15 1.09 Gross (%) 1.88 2.58 2.58 1.50 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Mid Cap Equity Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 3 8-4-03 $17,772 $17,772 $21,680 Class C 3 8-4-03 17,704 17,704 21,680 Class I 2 8-4-03 19,323 19,323 21,680 Performance of the classes will vary based on the differences in sales charges paid by the shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Russell Midcap Growth Index is an unmanaged index which measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 8-4-03. 2 For certain types of investors, as described in the Fund’s prospectus. 3 No contingent deferred sales charge is applicable. Semiannual report | Mid Cap Equity Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2011 with the same investment held until April 30, 2012. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 1 Class A $1,000.00 $1,080.60 $7.50 Class B 1,000.00 1,076.40 11.10 Class C 1,000.00 1,076.30 11.10 Class I 1,000.00 1,082.90 5.28 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Mid Cap Equity Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2011, with the same investment held until April 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 1 Class A $1,000.00 $1,017.70 $7.27 Class B 1,000.00 1,014.20 10.77 Class C 1,000.00 1,014.20 10.77 Class I 1,000.00 1,019.80 5.12 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.45%, 2.15%, 2.15% and 1.02% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Semiannual report | Mid Cap Equity Fund 9 Portfolio summary Top 10 Holdings (23.1% of Net Assets on 4-30-12) Red Hat, Inc. 2.6% Alliance Data Systems Corp. 2.3% VeriFone Systems, Inc. 2.5% IMAX Corp. 2.3% Express Scripts Holding Company 2.5% Ancestry.com, Inc. 2.2% Precision Castparts Corp. 2.4% Pall Corp. 2.0% Mednax, Inc. 2.4% BE Aerospace, Inc. 1.9% Sector Composition Information Technology 22.2% Energy 6.5% Consumer Discretionary 21.0% Financials 4.5% Industrials 17.3% Consumer Staples 4.1% Health Care 12.7% Telecommunication Services 1.1% Materials 7.7% Short-Term Investments & Other 2.9% 1 As a percentage of net assets on 4-30-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Mid Cap Equity Fund | Semiannual report Fund’s investments As of 4-30-12 (unaudited) Shares Value Common Stocks 97.1% (Cost $26,156,132) Consumer Discretionary 21.0% Auto Components 1.2% BorgWarner, Inc. (I) 4,739 374,571 Distributors 1.7% LKQ Corp. (I) 15,708 525,433 Hotels, Restaurants & Leisure 3.9% Bally Technologies, Inc. (I) 11,242 545,799 Chipotle Mexican Grill, Inc. (I) 550 227,783 Darden Restaurants, Inc. 5,765 288,711 Panera Bread Company, Class A (I) 930 146,866 Household Durables 1.5% Tempur-Pedic International, Inc. (I) 7,893 464,424 Internet & Catalog Retail 1.3% HomeAway, Inc. (I) 14,642 381,424 Leisure Equipment & Products 0.9% Polaris Industries, Inc. 3,620 287,573 Media 2.3% IMAX Corp. (I) 29,506 707,259 Specialty Retail 5.5% Bed Bath & Beyond, Inc. (I) 3,813 268,397 CarMax, Inc. (I) 12,181 376,027 O’Reilly Automotive, Inc. (I) 2,393 252,366 PetSmart, Inc. 5,576 324,858 Ross Stores, Inc. 2,932 180,582 Tiffany & Company 4,005 274,182 Textiles, Apparel & Luxury Goods 2.7% Deckers Outdoor Corp. (I) 3,898 198,837 PVH Corp. 4,645 412,476 Under Armour, Inc., Class A (I) 2,338 228,960 Consumer Staples 4.1% Beverages 1.4% Beam, Inc. 7,260 412,223 Food Products 2.7% McCormick & Company, Inc., Non-Voting Shares 5,987 334,733 TreeHouse Foods, Inc. (I) 8,645 497,174 See notes to financial statements Semiannual report | Mid Cap Equity Fund 11 Shares Value Energy 6.5% Energy Equipment & Services 2.2% FMC Technologies, Inc. (I) 6,553 307,991 Oil States International, Inc. (I) 4,775 379,995 Oil, Gas & Consumable Fuels 4.3% OGX Petroleo e Gas Participacoes SA, ADR (I) 55,453 393,716 Plains Exploration & Production Company (I) 6,627 270,713 Range Resources Corp. 4,895 326,301 SM Energy Company 4,863 321,493 Financials 4.5% Capital Markets 2.4% Affiliated Managers Group, Inc. (I) 3,727 423,462 T. Rowe Price Group, Inc. 4,841 305,540 Commercial Banks 0.9% SVB Financial Group (I) 4,364 279,689 Diversified Financial Services 1.2% IntercontinentalExchange, Inc. (I) 2,861 380,627 Health Care 12.7% Health Care Equipment & Supplies 2.6% Intuitive Surgical, Inc. (I) 450 260,190 Thoratec Corp. (I) 10,882 378,802 Varian Medical Systems, Inc. (I) 2,400 152,208 Health Care Providers & Services 7.1% AmerisourceBergen Corp. 9,966 370,835 DaVita, Inc. (I) 3,580 317,116 Express Scripts Holding Company (I) 13,610 759,302 Mednax, Inc. (I) 10,567 742,226 Health Care Technology 0.4% Allscripts Healthcare Solutions, Inc. (I) 12,337 136,694 Pharmaceuticals 2.6% Mylan, Inc. (I) 23,913 519,151 Perrigo Company 2,587 271,376 Industrials 17.3% Aerospace & Defense 4.3% BE Aerospace, Inc. (I) 12,146 571,226 Precision Castparts Corp. 4,242 748,162 Airlines 1.2% Copa Holdings SA, Class A 4,445 361,423 Building Products 1.0% Owens Corning, Inc. (I) 8,845 303,826 Electrical Equipment 2.0% AMETEK, Inc. 7,680 386,534 Roper Industries, Inc. 2,191 223,263 12 Mid Cap Equity Fund | Semiannual report See notes to financial statements Shares Value Machinery 5.3% Cummins, Inc. 4,702 $544,633 Pall Corp. 10,353 617,142 WABCO Holdings, Inc. (I) 7,592 478,524 Professional Services 2.0% Equifax, Inc. 7,190 329,446 Nielsen Holdings NV (I) 9,943 290,534 Road & Rail 1.5% J.B. Hunt Transport Services, Inc. 8,648 478,494 Information Technology 22.2% Communications Equipment 1.8% F5 Networks, Inc. (I) 4,159 557,015 Internet Software & Services 3.5% Ancestry.com, Inc. (I) 25,425 678,848 LinkedIn Corp., Class A (I) 3,744 406,037 IT Services 4.9% Alliance Data Systems Corp. (I) 5,614 721,343 VeriFone Systems, Inc. (I) 16,328 777,866 Semiconductors & Semiconductor Equipment 2.8% Altera Corp. 8,753 311,344 NXP Semiconductor NV (I) 9,690 250,487 Xilinx, Inc. 8,514 309,739 Software 9.2% Citrix Systems, Inc. (I) 5,523 472,824 Concur Technologies, Inc. (I)(L) 8,999 508,983 Intuit, Inc. 3,710 215,069 Nuance Communications, Inc. (I) 15,453 377,671 Red Hat, Inc. (I) 13,493 804,318 Rovi Corp. (I) 15,197 434,634 Materials 7.7% Chemicals 4.4% Albemarle Corp. 4,830 315,398 Ecolab, Inc. 3,825 243,614 FMC Corp. 4,252 469,633 Valspar Corp. 6,643 339,789 Metals & Mining 3.3% Carpenter Technology Corp. 9,459 526,488 Walter Energy, Inc. 7,350 487,379 Telecommunication Services 1.1% Diversified Telecommunication Services 1.1% American Tower Corp. 5,076 332,884 See notes to financial statements Semiannual report | Mid Cap Equity Fund 13 Yield Shares Value Securities Lending Collateral 1.0% (Cost $292,100) John Hancock Collateral Investment Trust (W) 0.3316% (Y) 29,194 292,180 Total investments (Cost $26,448,232) † 98.1% Other assets and liabilities, net 1.9% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 4-30-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 4-30-12. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $26,491,685. Net unrealized appreciation aggregated $3,683,150, of which $4,814,558 related to appreciated investment securities and $1,131,408 related to depreciated investment securities. 14 Mid Cap Equity Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $26,156,132) including $285,450 of securitiesloaned $29,882,655 Investments in affiliated issuers, at value (Cost $292,100) 292,180 Total investments, at value (Cost $26,448,232) Cash 724,296 Receivable for investmentssold 787,019 Receivable for fund sharessold 11,226 Dividends and interestreceivable 5,205 Receivable for securities lendingincome 60 Receivable due fromadviser 1,869 Other receivables and prepaidexpenses 50,478 Totalassets Liabilities Payable for investmentspurchased 637,837 Payable for fund sharesrepurchased 14,624 Payable upon return of securitiesloaned 291,250 Payable toaffiliates Accounting and legal servicesfees 783 Transfer agentfees 4,863 Trustees’fees 1,531 Other liabilities and accruedexpenses 38,812 Totalliabilities Netassets Paid-incapital $32,106,830 Accumulated net investmentloss (209,816) Accumulated net realized loss oninvestments (4,857,203) Net unrealized appreciation (depreciation) oninvestments 3,725,477 Netassets See notes to financial statements Semiannual report | Mid Cap Equity Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($22,126,282 ÷ 1,513,077shares) $14.62 Class B ($3,164,129 ÷ 229,231shares) 1 $13.80 Class C ($3,956,108 ÷ 286,164shares) 1 $13.82 Class I ($1,518,769 ÷ 100,179shares) $15.16 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $15.39 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. 16 Mid Cap Equity Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $54,415 Securitieslending 417 Total investmentincome Expenses Investment managementfees 114,145 Distribution and servicefees 64,158 Accounting and legal servicesfees 3,682 Transfer agentfees 28,729 Trustees’fees 950 State registrationfees 24,955 Printing andpostage 2,876 Professionalfees 19,699 Custodianfees 5,968 Registration and filingfees 13,468 Other 5,846 Totalexpenses Less expensereductions (57,184) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 196,895 Foreign currency transactions (71) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 2,202,399 Investments in affiliatedissuers 50 Translation of assets and liabilities in foreigncurrencies (1,090) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Mid Cap Equity Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-12 ended (unaudited) 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentloss ($172,460) ($286,522) Net realizedgain 196,824 3,172,617 Change in net unrealized appreciation(depreciation) 2,201,359 (2,659,305) Increase in net assets resulting fromoperations From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 28,039,481 25,388,563 End ofperiod Accumulated net investmentloss 18 Mid Cap Equity Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.07) (0.12) (0.10) (0.07) (0.07) (0.13) 3 Net realized and unrealized gain (loss) oninvestments 1.16 0.47 2.64 2.60 (7.41) 3.51 Total from investmentoperations Lessdistributions From net realizedgain — (0.23) (0.50) Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $22 $20 $18 $14 $10 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 1.85 8 1.88 2.20 2.33 7 2.08 2.94 Expenses net of fee waivers andcredits 1.45 8 1.43 1.38 1.38 7 1.34 1.39 Net investmentloss (1.07) 8 (0.83) (0.87) (0.72) (0.60) (0.88) 3 Portfolio turnover (%) 42 125 76 115 115 64 9 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund, which amounted to $0.01 per share and 0.05% of class’s average netassets. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 8 Annualized. 9 Excludes mergeractivity. See notes to financial statements Semiannual report | Mid Cap Equity Fund 19 CLASS B SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.12) (0.20) (0.18) (0.12) (0.16) (0.22) 3 Net realized and unrealized gain (loss) oninvestments 1.10 0.45 2.53 2.50 (7.19) 3.44 Total from investmentoperations Lessdistributions From net realizedgain — (0.23) (0.50) Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $3 $3 $3 $3 $4 $6 Ratios (as a percentage of average net assets): Expenses beforereductions 2.55 7 2.58 2.89 3.08 8 2.82 3.61 Expenses net of fee waivers andcredits 2.15 7 2.12 2.05 2.05 8 2.06 2.06 Net investmentloss (1.77) 7 (1.51) (1.54) (1.36) (1.33) (1.57) 3 Portfolio turnover (%) 42 125 76 115 115 64 9 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund, which amounted to $0.01 per share and 0.05% of class’s average netassets. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Excludes mergeractivity. CLASS C SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.12) (0.21) (0.18) (0.12) (0.15) (0.21) 3 Net realized and unrealized gain (loss) oninvestments 1.10 0.46 2.54 2.50 (7.19) 3.42 Total from investmentoperations Lessdistributions From net realizedgain — (0.23) (0.50) Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $4 $3 $3 $2 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 2.55 7 2.58 2.90 3.04 8 2.73 3.55 Expenses net of fee waivers andcredits 2.15 7 2.12 2.05 2.03 8 1.98 2.00 Net investmentloss (1.76) 7 (1.52) (1.54) (1.36) (1.26) (1.51) 3 Portfolio turnover (%) 42 125 76 115 115 64 9 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund, which amounted to $0.01 per share and 0.05% of class’s average netassets. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Excludes mergeractivity. 20 Mid Cap Equity Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.05) (0.06) (0.05) (0.03) (0.03) (0.05) 3 Net realized and unrealized gain (loss) oninvestments 1.21 0.49 2.71 2.66 (7.56) 3.55 Total from investmentoperations Lessdistributions From net realizedgain — (0.23) (0.50) Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $1 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.45 7 1.47 1.90 1.82 8 1.60 3.03 Expenses net of fee waivers andcredits 1.02 7 0.98 0.95 0.95 8 0.95 0.95 Net investmentloss (0.64) 7 (0.38) (0.43) (0.30) (0.21) (0.39) 3 Portfolio turnover (%) 42 125 76 115 115 64 9 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund, which amounted to $0.01 per share and 0.05% of class’s average netassets. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Excludes mergeractivity. See notes to financial statements Semiannual report | Mid Cap Equity Fund 21 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Mid Cap Equity Fund (the Fund) is a series of John Hancock Series Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
